*1110Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered April 14, 2010, convicting him of robbery in the second degree, robbery in the third degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the County Court’s jury charge regarding intent is without merit (see CJI2d[NY] Culpable Mental States — Intent). The County Court was not required to provide the charge in the precise language requested by the defendant (see People v Samuels, 99 NY2d 20, 25-26 [2002]; People v Dory, 59 NY2d 121, 129 [1983]; People v Maldonado, 127 AD2d 855 [1987]; People v Compitiello, 118 AD2d 720 [1986]). Where, as here, the Trial Judge sufficiently explained all the applicable legal principles to the jury, he was not bound to use the specific language requested (see People v Maldonado, 127 AD2d at 855; People v Dory, 59 NY2d at 129). Furthermore, the County Court’s charge did not alter the People’s theory as presented in the indictment or the facts as presented at trial (see People v Charles, 61 NY2d 321, 326-329 [1984]; People v Kaminski, 58 NY2d 886, 887 [1983]; People v Faber, 64 AD3d 788 [2009]; People v Jean, 146 AD2d 803, 804 [1989], affd 75 NY2d 744 [1989]).
The defendant’s remaining challenge to the adequacy of the County Court’s response to a jury note requesting clarification of the concept of reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]; People v Romero, 71 AD3d 795, 796 [2010]), and, in any event, is without merit (see People v Malloy, 55 NY2d 296, 303 [1982], cert denied 459 US 847 [1982]; People v Steinberg, 79 NY2d 673, 684 [1992]; People v Chase, 225 AD2d 789, 790 [1996]; People v Walton, 220 AD2d 548 [1995]). Covello, J.P, Eng, Chambers and Miller, JJ., concur.